Fourth Court of Appeals
                                San Antonio, Texas
                                     JUDGMENT
                                   No. 04-19-00762-CV

                         IN THE INTEREST OF A.W.K., a Child

                From the 454th Judicial District Court, Medina County, Texas
                             Trial Court No. 19-06-25902-CV
                         Honorable Kelley Kimble, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED.

       We order that appellee James Roy Kunz recover his costs of this appeal, if any, from
appellant Kelly Ann-Marie Lyon.

       SIGNED March 25, 2020.


                                              _________________________________
                                              Beth Watkins, Justice